o CO “NM TO & & NB =m

Oo BW NN NM NM NM NM BM MB NM Bek Se ek ok ek
a OO ON DO FB WH = oO oO Dn OD wm KR WH |= OG

Case 1:19-cr-02032-SMJ ECF No. 108 filed 09/24/19 PagelD.326 Page1of3

RICHARD A. SMITH, WSBA 15127
SMITH LAW FIRM

314 No. Second Street

Yakima, WA 9890]

Telephone: 509-457-5108

Attorney for Defendant
Donovan Cloud

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF WASHINGTON
(Honorable Salvador Mendoza, Jr.)

UNITED STATES OF AMERICA,
) NO. 1:19-CR-02032-SMJ-2
Plaintiff, )
)
v8. ) REPLY TO THE GOVERNMENT’S
) RESPONSE TO MOTION FOR BILL
DONOVAN CLOUD, OF PARTICULARS [ECF 100]
Defendant. )
)
)

 

 

 

YO: Clerk of U.S. District Court, Eastern District of Washington
TO: Thomas J. Hanlon,Assistant United States Attorney

COMES NOW DONOVAN CLOUD by and through his attorney of record,
Richard A. Smith of Smith Law Firm, and submits this Reply to the Government’ s
Response to the Defendant’s Motion for a Bill of Particulars [ECF 100].

The Government submits that the bill of particulars is unnecessary because: (1)

kidnapping on an Indian reservation is a general intent crime; (2) an Indictment is not

REPLY TO THE GOVERNMENT’S RESPONSE SMITH LAW FIRM
TO MOTION FOR BILL OF PARTICULARS 314 North Second Street
[ECF 100] - Page 1 Yakima, WA 98901

(509) 457-5108
o oO NN OD OM BB WwW HB aA

Oo &Ww NM NM MBM NH NM NR NM NM ND RDO He ok lk oe klk
-+ Oo OO BN Dm RF WO MY = OO oOo A SY DOD HH BR wo ny 3

 

 

Case 1:19-cr-02032-SMJ ECF No. 108 filed 09/24/19 PagelD.327 Page 2 of 3

insufficient by reason of the omission of the words “and held”; and (3) an Indictment
is sufficient even though it does not charge that the person kidnapped was held “for
ransom or reward or otherwise” (ECF 100, page 5.)

Whether a bill of particulars is appropriate or necessary does not turn on the
factors cited by the Government. As noted in Mr. Cloud’s motion [ECF 95] being
“held” is the very essence of kidnapping and the statutory language “holds for ransom
or reward or otherwise” is not surplusage. Chatwin v. United States, 326 U.S, 455
(1946); Hayes v. United States, 296 F.2d 657 (8" Cir. 1961); Clinton v. United States,
260 F.2d 824 (5" Cir. 1958). Here, the Government has failed to even include the
statutory language in its indictment.

The Government states that it has provided over 4,000 pages of discovery.
However, none of the discovery provided clarifies the foundation which the charge
rests upon. A bill of particulars identifying the alleged “holding” and motive and
purpose of the same is particularly appropriate in this case given the similarity of
facts and circumstances regarding the Government’s charges of carjack and kidnap.

DATED this 24th day of September, 2019.

Presented by:

/s/ Richard A. Smith

RICHARD A. SMITH, WSBA 15127
Attorney for Defendant Donovan Cloud
314 North Second Street

Yakima, WA 98901

rasmith@house3 14.com
smithone(@house3 14.com

Phone: (509) 457-5108

Fax: (509) 452-4601

REPLY TO THE GOVERNMENT’S RESPONSE SMITH LAW FIRM
TO MOTION FOR BILL OF PARTICULARS 314 North Second Street
[ECF 100] - Page 2 Yakima, WA 98901

(509) 457-5108
—_

& WW NO BO BF BO OND URUK OUND OND OND kk OK ek kl
- OF fO ON DO oO BR WO NY | GD Oo DN DO HH BR WO DY = 2 oO DW wa DW OH BR W

 

 

Case 1:19-cr-02032-SMJ ECF No. 108 filed 09/24/19 PagelD.328 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify under penalty of perjury of the laws of the State of Washington
that on September 24, 2019, I electronically filed the foregoing with the Clerk of the
Court using the CM/ECF System which will send notification of such filing to all
parties.

/s/ Lugene M. Borba
LUGENE M. BORBA

Legal Assistant, Smith Law Firm

REPLY TO THE GOVERNMENT’S RESPONSE SMITH LAW FIRM
TO MOTION FOR BILL OF PARTICULARS 314 North Second Street
[ECF 100] - Page 3 Yakima, WA 98901

(509) 457-5108
